UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-55298 Mike the Pike, Inc. (Exact name of registrant as specified in its charter) Wyoming 47-2131970 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9419 East San Salvador, Suite 105-B8, Scottsdale, AZ 85258 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (310) 986-2734 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Securities registered pursuant to section 12(g) of the Act (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes No The aggregate market value of voting and nonvoting common equity held by non-affiliates, based on the closing price of the common stock, par value $0.001 (the “Common Stock”) on April 14, 2015 of $0.0007, as reported on the OTC:Pinksheets market tier was approximately $1,500,000. Shares of Common Stock held by each officer and director and by each person who owns 5% or more of the outstanding Common Stock have been excluded in that such persons may be deemed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for any other purpose. As of April 14, 2015, the Registrant has 2,242,000,000 shares of common stock outstanding. Explanatory Note The purpose of this Amendment No. 1 to Mike The Pike Productions, Inc.’s Annual Report on Form 10-K for the fiscal year ended December 31, 2014 (the “Form 10-K”), as filed with the Securities and Exchange Commission on April 16, 2016, is to furnish Amended Exhibits 101 to the Form 10-K in accordance with Rule 201(c) and Rule 405 of Regulation S-T.Exhibits 101 provide the financial statements and related notes from the Form 10-K formatted in XBRL (eXtensible Business Reporting Language).This Amendment No. 1 to the Form 10-K also updates the Exhibit Index to reflect the furnishing of Exhibits 101. No other changes have been made to the Form 10-K.This Amendment No. 1 to the Form 10-K continues to speak as of the original filing date of the Form 10-K, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way the disclosures made in the original Form 10-K. - 2 - SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report on Form 10-K/A, Amendment No. 1to be signed on its behalf by the undersigned, thereunto duly authorized. MIKE THE PIKE PRODUCTIONS, INC. Date: May 8, 2015 By: /s/ Mark Newbauer Mark Newbauer Chief Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Name Title Date /s/ Mark Newbauer Chief Executive Officer and Director May 8, 2015 Mark Newbauer /s/ James DiPrima Chief Financial Officer May 8, 2015 James DiPrima - 3 - MIKE THE PIKE PRODUCTIONS, INC. EXHIBITINDEX TO 210-K/A Incorporated by Reference Herein Exhibit No. Exhibit Description Filed Here-with Exhibit No. Form/File No. Filing Date Certificate of Incorporation of Reflexor, Inc., filed May 24, 1996 10-12G October 27, 2014 Certificate of Amendment of Pine Ridge Holdings, Inc., changing its name to Mike the Pike Productions, Inc., dated June 8, 2009 10-12G October 27, 2014 Articles of Incorporation of Mike the Pike Merger Sub, Inc. (WY), dated September 29, 2010 10-12G October 27, 2014 Articles of Merger between Mike the Pike Productions, Inc. (NV) and Mike the Pike Merger Sub, Inc. (WY), dated October 10, 2010 10-12G October 27, 2014 Bylaws of the Company 10-12G October 27, 2014 Board Resolutions and State Filings showing change in officers and directors 10-12G October 27, 2014 Designation of Preferred Shares 10-12G October 27, 2014 Purchase and Sale Agreement between Mike the Pike Productions, Inc. and Saint James Films, LLC, dated January 11, 2012 10-12G October 27, 2014 Distribution Agreement between TomCat Films, LLC and Saint James Films, LLC, dated May 9, 2012 10-12G October 27, 2014 Partnership Agreement between Spoke Lane Entertainment and Mike the Pike Productions, Inc., dated June 1, 2010 10-12G/A March 12, 2015 Employment Contract with Mark Newbauer dated January 1, 2012 10-12G/A February 17, 2015 List of Subsidiaries Form 10-K April 16, 2015 SECTION , INC. Form 10-K April 16, 2015 SECTION , INC. Form 10-K April 16, 2015 SECTION , INC. Form 10-K April 16, 2015 101.INS † XBRL Instance Document X 101.SCH † XBRL Taxonomy Extension Schema Document X 101.CAL † XBRL Taxonomy Extension Calculation Linkbase Document X 101.DEF † XBRL Taxonomy Extension Definition Linkbase Document X 101.LAB † XBRL Extension Labels Linkbase Document X 101.PRE † XBRL Taxonomy Extension Presentation Linkbase Document X † In accordance with SEC rules, this interactive data file is deemed “furnished” and not “filed” for purposes of Sections 11 or 12 of the Securities Act of 1933 and Section 18 of the Securities and Exchange Act of 1934, and otherwise is not subject to liability under those sections or acts. - 4 -
